Title: To James Madison from George W. Erving, 28 January 1809
From: Erving, George W.
To: Madison, James



Sir
Cadiz Jany. 28th. 1809

No 1. of the inclosed copies is a further note to Mr. Cevallos (dated Jany. 2d.) respecting the vessels detained at Algesiras: and No. 2 (of the 11th. Inst.) a memorandum which I gave him on the Same subject by his own desire, on his late arrival here in his way to England, when he promised me that he woud instantly write to Don Martín de Garay the new minister urging him to take up the Several representations therein referred to, & reply to them immediately; No. 3 is Mr. Garay’s note to me of the 22d. instt. (received on the 26th.) & No. 4 is my reply of the 26th.  All which I have the honor to Submit.
Having at various times observed publications in the Spanish gazettes extracted from the American, or English (copying the American) papers, or from private letters; of a malicious nature, & calculated to Excite the jealousy, & disconfidence of this government, & having noticed in my late conferences with Mr. Cevallos a disposition to give credit to reports the most absurd, founded on no better authority; I thought it proper on the appearance of a singularly insolent libel on the character of the President which appeared in the Seville ministerial gazette of Decr. 30th., as extracted from a private letter dated New York Septr. 19, to make some attempt with a view to check this injurious practice: but at the same time apprehending that a formal remonstrance on the subject woud lead Mr. Cevallos into an Endless & fruitless discussion on the liberty & abuse of the press, & as it appeared to me that the desired suppression of the abuse might otherwise be obtained by merely shewing that it does not pass without observation, I preferred to take the first step to that end by an unofficial note, & to give it the mildest character possible: Copy of that note dated Jany. 2 (No. 5) & the gazette to which it refers (No. 6) are herewith submitted.
The ship "Bourdeaux" bound for N. York which carries this & several other of my dispatches being on the point of departure, I seize the last moment of Captn. Laws delay, to state succinctly the amount of the intelligence received respecting the operations of the armies since the date of my last, as far as it may be depended on.
“No regular couriers have been received by the government from General Romana, but it has information from Madrid down to about the 19th. instant, which puts beyond doubt that there has been a general & very Severe action between the grand corps of the french army & the United Spanish & British; this took place on the beginning of the month & continued at intervals thro several days, on the 2d. & 4th. of the month.  On the 2d. more particularly the contest was very bloody; finally the emperor having received a large reinforcement, General Romana found it proper to retire first to the mountains of Leon, & since then he has taken good positions on the borders of Gallicia & Asturias: The loss on Either side in these engagements is estimated at from 6000 to 8000 men; on the side of the french Marshall Lefevre killed, & as is beleived three or four other generals wounded or prisoners: the emperors plan seems to have been at once to cut off the communication of the British with the sea, & to seperate their army from the Spanish; the operation has so far failed.
The advanced guard of the Duke of Infantado, under General Vanegas which was at Ucles, has been also attacked by a much superior force; it fought with great obstinacy, the duke supported it with small detachments so as to prevent its entire destruction, & thus it was able to rejoin the main body which fell back to Albaceti, on the borders of Murcia & Valencia; why the Duke did not take post at Cuenca does not appear; but probably Albaceti standing in the range of mountains is better situated for preserving the communication with the different posts in the Sierra-Morena: His plan evidently was to establish himself at Toledo, where he woud be in the best position for receiving reinforcement from the army which general Questa is organizing in Estremadura, & at the Same time from that actually in the Sierra Morena, & thus be enabled to march instantly upon Madrid; this plan he might have effected had he been two days Earlier, but from many causes it is impossible for the spanish troops at present to move with the celerity of the french; some are disposed to censure Infantado for having sacrificed his advanced corps, but it appears to have been unavoidable; for the french having entirely failed in their attacks on Saragosa, the Seige was suddenly raised, & the greater part of their force from that quarter having reinforced the corps which attacked Infantado, he must have been entirely defeated if he had entered into a general engagement.
Barcelona has received Releif, but the war in the province of Catalonia is carried on with the utmost vigor by the Spaniards.  It is represented to be a sense of terrible carnage on both sides.
Intelligence not entirely certain is that the french have now advanced towards the "Puente Almoraz" in their way to Truxillo in Estremadura: in that province General Questa may have about from 10 to 1500 men in a tolerable state of organization.  It is expected that he will be able to defend the pass of the bridge which is very defensible; should the french however force it, their way into those provinces will be open, if they can venture to proceed leaving Questa & the army of the Sierra Morena in their rear: they have also advanced very far into Lamancha.
The reports from Madrid are of the most disagreeable kind; it is represented to be in a most frightful situation of consternation & disorder; that there has been another movement of the people against the french, in which a great number on Either Side were killed; all the shops remain shut; many of them as well as private houses have been sacaged; all the convents of men & women (as well as in Castile generally) have been abandoned by the religious; assasinations in the street take place Every night; in fine that it is a place full of terrors.
Seville is fortifying & is Expected to be very shortly in a respectable State of defence.  The inclosed Seville gazette of the 15th Inst. contains a particular account of late operations in Arragon.” 
With the most perfect Respect & Consideration I have the honor to be Sir Your very Obt St

George W Erving


P S.  I take the liberty of inclosing duplicate of a letter which I have written to John McIver of Alexa. respectg. the case of the ship "Friendship" Green Mr. one of those comprized by the 7th. Article of the British treaty and on which a chancery Suit has been carrying on in London against me; which Suit is now favorably terminated.
Mr. Hackley is informed of the arrival of a Mr. S. Butler at Lisbon from Alexandria by way of New York, which last place he left, Decr. 26.  He brings a parcel for Mr. H. which Mr. H supposes may contain dispatches for me: Mr. Butlers letter to Mr. Hackley by the last post says that he "shall forward Said Parcel by a different opportunity."


G. W. E.

